Order entered December 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00654-CV

                              JUSTIN D. BURGESS, Appellant

                                               V.

 WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT
 INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION
                          TRUST, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-00664-B

                                           ORDER
       Appellant’s motion to cap security on appeal at $15,000 and to refund funds posted in

excess of that amount is DENIED without prejudice to refiling after appellant pursues relief in

the trial court pursuant to Texas Rule of Appellate Procedure 24.3(a).


                                                      /s/   LANA MYERS
                                                            JUSTICE